DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is insufficient guidance in the specification to select the frequency that would strength a bond between first and second atoms.  One of ordinary skill in the art would understand that “strengthening a bond” would mean the following based upon “Covalent Bond Formation” (https://chem.libretexts.org/Courses/Oregon_Institute_of_Technology/OIT%3A_CHE_202_-_General_Chemistry_II/Unit_5%3A_The_Strength_and_Shape_of_Covalent_Bonds/5.1%3A_Covalent_Bond_Formation_and_Strength; 2020): “The strength of a bond between two atoms increases as the number of electron pairs in the bond increases. Generally, as the bond strength increases, the bond length decreases. Thus, we find that triple bonds are stronger and shorter than double bonds between the same two atoms; likewise, double bonds are stronger and shorter than single bonds between the same two atoms.” (see p. 3).  Thus, there is not any guidance in the specification on how to turn a single bond into a double bond, or a double bond into a triple bond by selecting the proper frequency.  
See MPEP 2164.01(a).  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In regards to (A), the material applied could be any pair of atoms with a preexisting bond.
In regards to (C), the prior art does not provide any reasonable guidance how to select the proper frequency for a known, preexisting bond.
In regards to (E), a broad range of frequencies would have been considered in order to achieve the desired effect.
In regards to (F)-(H), the specification does not provide any working examples wherein a bond is strengthened from a single bond to a double bond or a double bond to a triple bond by selecting a frequency to provide on a material.
Thus, it would require undue experimentation to arrive at Applicant’s invention.
Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim(s) 3, it is unknown if the term “second electromagnetic radiation frequency” is defined by the equation v2 or v’’.  As written, the claims specifies both must be true which is inconsistent.
In regards to claim(s) 7, it is unknown if the term “second electromagnetic radiation frequency” is defined by the equation v2, v’’ or v’’’.  As written, the claims specifies both must be true which is inconsistent.  It is also unknown if “directing a second electromagnetic radiation at the material” in claim 3, line 19 is the same (with an antecedent typo) or different (two different second electromagnetic radiations) as “directing a second electromagnetic radiation at the material” in claim 7, line 5.
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Applicant argues that the embodiments of strengthening a bond and forming a bond are non-distinct.  However, strengthening a bond, which means changing a pre-existing bond from a single bond to a double bond or a double bond to a triple bond is distinct from forming a bond as the bond does not pre-exist.
Applicant argues that in regards to Wands Factors (A) (C) and (E) that the procedure is specific and refers to pp. 31-33 of the instant specification.  However, this does not remedy the deficiencies outlined above as there is no reasonable guidance how to select the proper frequency for a known, preexisting bond.  For instance, the specification states to strengthen a bond Formula II may be solved utilizing a base frequency of the either or both of the first and second atoms.  Applicant’s specification on p. 9 defines the base frequency of the atom “is a spectroscopic parameter associated with that atom.”  One of ordinary skill in the art would have to choose any number of different types of spectroscopic parameters which could be an absorption energy or an emission energy, and it could be a maximum or a minimum, it could be when the atom is bonded in a molecule, a single atom, a diatomic molecule.  The type of spectroscopy could be absorption spectroscopy, emission spectroscopy, elastic scattering, reflection spectroscopy, impedance spectroscopy, inelastic spectroscopy, coherent or resonance spectroscopy, nuclear spectroscopy, atomic spectroscopy, acoustic resonance spectroscopy, auger electron spectroscopy, cavity ring-down spectroscopy, circular dichroism spectroscopy, coherent anti-Stokes Raman spectroscopy, cold vapour atomic fluorescence spectroscopy, correlation spectroscopy, deep-level transient spectroscopy, dielectric spectroscopy, dual-polarization interferometry, electron energy loss spectroscopy, electron phenomenological spectroscopy, electron paramagnetic resonance spectroscopy, force spectroscopy, Fourier-transform spectroscopy, gamma spectroscopy, hadron spectroscopy, hyperspectral imaging, inelastic electron tunneling spectroscopy, inelastic neutron scattering, laser-induced breakdown spectroscopy, laser spectroscopy, mass spectrometry, Mössbauer spectroscopy, multivariate optical computing, neutron spin echo spectroscopy, perturbed angular correlation, photoacoustic spectroscopy, photoemission spectroscopy, photothermal spectroscopy, pump-probe spectroscopy, raman optical activity spectroscopy, Raman spectroscopy, saturated spectroscopy, scanning tunneling spectroscopy, spectrophotometry, spin noise spectroscopy, time-resolved spectroscopy, time-stretch spectroscopy, thermal infrared spectroscopy, transient grating spectroscopy, ultraviolet photoelectron spectroscopy, ultraviolet–visible spectroscopy, vibrational circular dichroism, video spectroscopy or x-ray photoelectron spectroscopy.  Given these number of choices, the fact that it may be solved and there are no working examples of bond strengthening, there would be no reasonable level of predictability for one of ordinary skill in the art to arrive at the invention.
Applicant argues that there is an extensive example for obtaining bond cleavage using Formula II.  Examiner agrees.  Applicant further alleges that there is ample guidance in the specification how to turn a single bond into a double bond, or a double bond into a triple bond and how to select the particular frequency, however there is no specific guidance as stated above.
Applicant notes that in the prosecution of the parent of this application was sufficient to comply with the requirement of 112 of the statue.  However, 35 USC 112(a) reads that it is about the invention (see 35 USC 112(a) above).  The invention is defined by the claims.  What was patented in the parent application is bond cleaving whereas what is being claimed is bond strengthening.
Applicant alleges generally that the claims are clear due to what is taught and disclosed in the specification p. 31-33.  However, the indefinite language still exists in the claims as stated above in the rejection grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794